DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reopen Prosecution
In view of the Pre-Appeal brief filed on 03/01/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1)   file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
	(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
	A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itoh et al, US Patent No. 6,527,179.
Itoh et al disclose a bar code reader and a controlling method therefor, detecting a potential scan avoidance comprising: decoding (col. 6, line 42+), during a timeout period (timer 507) at one or more processors (CPU) of the symbology scanner 102, a first indicia in a first image captured during the timeout period to determine a first indicia payload; conveying, during the timeout period at the one or more processors, the first indicia payload to a point-of-sale (POS) system 101 for affecting a transaction; detecting, during the timeout period at the one or more processors, a second indicia in the first image or in a subsequent image captured during the timeout period; and in response to determining that the second indicia is the same as the first indicia and is decodable, determining a potential scan avoidance attempt and generating a scan avoidance alarm signal. (See Figs. 5-6; col. 6, line 17+).
Regarding claim 2, further comprising, in response to determining that the second indicia is different from the first indicia and is decodable, determining a potential scan avoidance attempt has not occurred and not generating a scan avoidance alarm signal (see col. 6, lines 50-59).
Regarding claim 3, further comprising: determining a second indicia payload for the second indicia; and conveying the second indicia payload to the POS system (the second indicia, not identical to previous indicia, is sent to the POS, col. 6, lines 52-55).
Regarding claim 4, further comprising, in response to determining that the second indicia is not decodable, not determining a potential scan avoidance attempt and not generating a scan avoidance alarm signal (only when the second indicia is identical with the first/previous indicia that appropriate alarm is generated, col. 6, line 60+).
Regarding claim 5, wherein the second indicia includes the first indicia captured an additional time (the second indicia includes indicia after the timer has expired).
Regarding claim 6, further comprising starting the timeout period when the first indicia is detected (see col. 6, line 17+).
Regarding claim 10, wherein the symbology reader is a presentation mode reader (see fig. 1).
Regarding claim 11, wherein the first indicia includes a universal product code (UPC) (bar code is used).
Regarding claims 12-13, further comprising, in response to determining the potential scan avoidance attempt, identifying at least one of the first image or the subsequent image as a scan avoidance image (at least two images are needed to establish possible scan avoidance, col. 6, line 17+).
Regarding claim 14, further comprising sending the scan avoidance alarm signal to a remote device for presentation to an individual distinct from a user of the symbology reader (see col. 7, line 7+).
Regarding claim 15, further comprising presenting the scan avoidance alarm signal to a user of the symbology reader (see col. 7, lines 1-7).
Regarding claim 16, Itoh et al disclose an imaging assembly 102 configured to capture, during a timeout period (timer 507), a first image of a first indicia (previous image from current image), and a second image (current image); a barcode decoder 506 configured to, during the timeout period, decode the first indicia to determine a first indicia payload and convey the first indicia payload to a point-of-sale (POS) system 101; and a scan avoidance event detector configured to, during the timeout period, in response to determining that a second indicia is the first image and is decodable, determine a potential scan avoidance attempt and generate a scan avoidance alarm signal. (See figs. 5-6; col. 6, line 17+).
Regarding claim 17, further comprising: a processor (CPU 502); and a tangible machine-readable storage medium storing machine-readable instructions that, when executed by the processor, cause the processor to implement the scan avoidance event detector (the CPU must include storage medium, such RAM for processing the signals; col. 6, line 17+).
Regarding claim 18, wherein the scan avoidance event detector is configured to, in response to determining that the second indicia is different from the first indicia and is decodable, determine a potential scan avoidance attempt has not occurred and not generating a scan avoidance alarm signal (when a second indicia different from the first indicia is detected and/or when the timer is expired, the detected indicia is sent to the POS terminal).
Regarding claim 19, wherein the barcode decoder is configured to: determine a second indicia payload for the second indicia; and convey the second indicia payload to the POS system (when the send indicia is different from the second indicia; col. 6).
Regarding clam 20, wherein the scan avoidance event detector is configured to, in response to determining that the second indicia is not decodable, not determine a potential scan avoidance attempt and not generate a scan avoidance alarm signal (only when the second indicia is identical with the first/previous indicia that appropriate alarm is generated, col. 6, line 60+).
Regarding claim 21-22, wherein the scan avoidance event detector is configured to, in response to determining the potential scan avoidance attempt, identify at least one of the first image or the subsequent image as a scan avoidance image (at least two images are needed to establish possible scan avoidance, col. 6, line 17+).
Regarding claim 23, wherein the scan avoidance event detector is configured to send the scan avoidance alarm signal to at least one of a remote device for presentation to an individual distinct from a user of the symbology reader, or a user of the symbology reader (see col. 7, lines 1-7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remark:
In response to the applicant’s argument regarding determining a second indicia being the same as the first indicia and to determine a potential scan avoidance, the examiner respectfully disagrees. The prior art teaches determine a second indicia (current indicia) is identical to previous (first) indicia to determine if there is scan avoidance. It also includes a timer during which the first indicia to exit the scan window. The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876